DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 05/05/2022 with Amended Claims and Applicant's Remarks filed on 05/05/2022.
Applicant has amended claims 1, 2, 5, 7, 8, and 13 and canceled claim 4 according to Amendments filed on 05/05/2022. Claims 1-3 and 5-13 are pending and currently under consideration for patentability.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/05/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0344062 to Lamont in view of U.S. Patent 10,416,947 to Zenoff.

With respect to Claim 1:
Lamont teaches:
A mobile advertising system, comprising: a first device comprising a user device with a geolocation sensor capable of determining a geolocation of the device operable to receive satellite signals via a communication tower […] (i.e. determining geolocation of automobile via gps sensor of communication device) (Lamont: ¶ [0039] “Further, geo-locations of advertisement mediums 158 ( e.g., automobiles, boats, planes, trains, etc.) and/or user communication devices 160 may be transmitted to server 156, which may push the data (e.g., the data provided by business representative 152) to one or more advertising mediums 158 and/or one or more user communication devices 160. Any data received by advertising medium may be forwarded to user communication device 160.” Furthermore, as cited in ¶ [0036] “Further, as described herein, a device application of a user communication device may be configured to convey, for example only, location information (e.g., GPS data) and/or request to the Cloud application.” Furthermore, as cited in ¶ [0050] “In another embodiment, the user may elect to receive either LBS push notifications in act 207, DSRC/NFC/Bluetooth push notifications in act 208, or both. LBS push notifications may use an internal GPS module or other location service of the user communication device to actively track the location for use in searching for advertisers within a particular radius or distance in act 213.” Furthermore, as cited in ¶ [0084] “The advertising modules 508f-508h may transmit information as discussed herein. Example information may include data about a location, including the name, location ( e.g., address, GPS coordinates, etc.), promotional materials, menu, hours of operation, coupons, daily specials, and the like.”);
a camera in communication with the user device, wherein the camera is operable to capture and transmit a scene including a mountable second device scene for analysis to the user device (i.e. vehicle integrated camera takes pictures of the surroundings, wherein images are transmitted for analysis to determine “special moment”) (Lamont: ¶ [0032] “In some embodiments, the user vehicle 104 may be equipped with a navigation system 105. Such a navigation system 105 may be portable, or built directly into the user vehicle 104. Other potential capabilities or components usable by the user 101 may include a vehicle-integrated camera 106 capable of taking pictures of the surroundings of the user vehicle.” Furthermore, as cited in ¶ [0100] “According to one specific embodiment, an end-user 906 may (e.g., at anytime during the event) receive personalized data (i.e., data generated by an advertising module), which may include a photo, a video, audio, or any combination thereof. More specifically, for example, the end-user 906 may receive a photo of a performer (e.g., their favorite player, a team photo, or a musical rock star), and/or a photo of the user and the performer together, thus personalizing an experience for the end-user. According to one embodiment, the photo may be personalized (e.g., addressed to the end-user and signed by the performer) and the date, time and location may be included on the photo to authenticate the actual attendance of the end-user. As a more specific example, the photo may include a photo and/or a video of a "special moment" such as, an end-user's favorite player scoring a goal, touchdown, getting a base hit, or a musician doing something noteworthy that the end-user wants memorialized (e.g., singing of their favorite song, a certain costume was worn, special effects background that resonated to them, etc.). The end-user may receive the "special moment' as a photo, signed by their favorite performer, a video, an audio file, or any combination thereof.”);
receive media from the user device for delivery via the display device, wherein the media is selected based on (1) a relationship between a location of the user device determined from the geolocation, […] and (3) an analysis of a transmitted scene received from the camera (i.e. photo of user during “special moment” is transmitted to user, wherein the special moment is selected based on a relationship between location of user device and scene received from camera) (Lamont: ¶ [0040] “It is noted that a business may determine criteria related to advertisement of its data. For example, an advertiser (i.e., a business) may determine that it wants its data transmitted within a certain geographical area, during certain time periods (e.g., time of days, days of the week, days of the month, during holidays, etc.). More specifically, for example, a business may decide that it wants its data to be transmitted between highway mile marker 10 thru 100 on a specified route, certain geographic areas defined by certain GPS coordinates, and/or a location in a specified mile radius.” Furthermore, as cited in ¶ [0100] “According to one specific embodiment, an end-user 906 may (e.g., at anytime during the event) receive personalized data (i.e., data generated by an advertising module), which may include a photo, a video, audio, or any combination thereof. More specifically, for example, the end-user 906 may receive a photo of a performer (e.g., their favorite player, a team photo, or a musical rock star), and/or a photo of the user and the performer together, thus personalizing an experience for the end-user. According to one embodiment, the photo may be personalized (e.g., addressed to the end-user and signed by the performer) and the date, time and location may be included on the photo to authenticate the actual attendance of the end-user. As a more specific example, the photo may include a photo and/or a video of a "special moment" such as, an end-user's favorite player scoring a goal, touchdown, getting a base hit, or a musician doing something noteworthy that the end-user wants memorialized (e.g., singing of their favorite song, a certain costume was worn, special effects background that resonated to them, etc.). The end-user may receive the "special moment' as a photo, signed by their favorite performer, a video, an audio file, or any combination thereof.” Furthermore, as cited in ¶ [0057] “Indeed, in some embodiments, the relevant data may not be displayed at all, unless a speed is below a threshold level.”), 
display the received media on the display device (i.e. advertising image is accompanied with images associated with location such as surrounding images of the vehicle) (Lamont: ¶ [0032] “Other potential capabilities or components usable by the user 101 may include a vehicle-integrated camera 106 capable of taking pictures of the surroundings of the user vehicle.” Furthermore, as cited in ¶ [0078] “The road sign 525b may operate in a similar manner. In FIG. SB, the road sign 525b may be a local, state, or federally provided sign 525b that indicates that a particular location (e.g., city, landmark, etc.) is ahead. The sign 525b could, however, be any other type of signage found along a roadway. In this particular embodiment, the sign 525b also includes an icon 530b that may indicate that data is available via wireless transmission. The icon 530b may, but need not necessarily, be the same as, or similar to, the icon 530a on the billboard 526b. In this particular embodiment, the icon 530b may be associated with an additional image (e.g., the shape of the state of Arkansas) to indicate that the information is administered or provided by a particular entity. Text optionally accompanies the icon 530b, and in this embodiment indicates that information on goods/services including but not limited to food, lodging, medical services, recreational facilities, and auto repair may be available through an advertising module associated with the sign 525b.”),
wherein the mountable second device is affixed to a vehicle surface (Lamont: Fig. 1 and ¶ [0085] “Turning now to FIG. 6, a side view of a vehicle 623 is illustrated. The vehicle 623 may or may not be similar to the vehicle 523a of FIG. 5A in some embodiments. In this particular embodiment, the interior of the vehicle 623 is exposed to show that various cartons 631-633 of goods are stored in the vehicle 623. Such goods may be en route to delivery to one or more destination locations. In this particular embodiment, the vehicle 623 may also include an advertising module 608a.”).
and the display shows the at least one image transmitted from the device (i.e. advertising image is accompanied with images associated with location such as surrounding images of the vehicle) (Lamont: ¶ [0032] “Other potential capabilities or components usable by the user 101 may include a vehicle-integrated camera 106 capable of taking pictures of the surroundings of the user vehicle.” Furthermore, as cited in ¶ [0078] “The road sign 525b may operate in a similar manner. In FIG. SB, the road sign 525b may be a local, state, or federally provided sign 525b that indicates that a particular location (e.g., city, landmark, etc.) is ahead. The sign 525b could, however, be any other type of signage found along a roadway. In this particular embodiment, the sign 525b also includes an icon 530b that may indicate that data is available via wireless transmission. The icon 530b may, but need not necessarily, be the same as, or similar to, the icon 530a on the billboard 526b. In this particular embodiment, the icon 530b may be associated with an additional image (e.g., the shape of the state of Arkansas) to indicate that the information is administered or provided by a particular entity. Text optionally accompanies the icon 530b, and in this embodiment indicates that information on goods/services including but not limited to food, lodging, medical services, recreational facilities, and auto repair may be available through an advertising module associated with the sign 525b.”).
Lamont does not explicitly disclose at least one sensor, coupled to the user device, for determining at least a motion of the user device; and a mountable second device comprising a display device with a flexible OLED screen, in communication with the user device configured to receive media from the user device for delivery via the display device, wherein the media is selected based on (2) a detected motion of the user device.
However, Zenoff further discloses: 
at least one sensor, coupled to the user device, for determining at least a motion of the user device (Zenoff: Col. 14 Lines 15-17 “The display device 2901 can include an accelerometer to detect motion and a geolocation unit (e.g., GPS) to determine speed.”); and
a mountable second device comprising a display device with a flexible OLED screen, in communication with the user device configured to (Zenoff: Col. 11 Lines 39-42 “The display can be formed of a light emitting diode (LED), such as an organic LED (OLED). The controller can include a printed circuit board (PCB) that can be flexible.” Furthermore, as cited in Col. 39 Lines 4-8 “The case has an OLED and/or flexible OLED. The display device communicates with the mobile device. In one embodiment the display devices are simple screens expressing photos, images, words just like those displayed on a display device.” Furthermore, as cited in Col. 16 Lines 50-53 “The display member can be a display screen, as described above or elsewhere herein. The display member can be curvilinear or flexible. For example, the display member can be a visual curvilinear display.”), 
receive media from the user device for delivery via the display device, wherein the media is selected based on (2) a detected motion of the user device (i.e. media is determined/selected based on speed of vehicle) (Zenoff: Col. 14 Lines 4-17 “Media may be displayed or projected by the display device when the vehicle 2902 is travelling at or below a given threshold speed, such as less the 30 miles per hour (MPH), when the vehicle 2902 has stopped or approaching a speed of O MPH, or when the vehicle 2902 is decelerating. The display device 2901 may detect the speed or acceleration or deceleration of the vehicle 2902 as a trigger event to present or hide media, or change media. For example, media may be presented when deceleration of the vehicle 2902 is detected. This can permit the display device 2901 from not distracting other drivers. The display device 2901 can include an accelerometer to detect motion and a geolocation unit (e.g., GPS) to determine speed.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s sensor for determining a motion of the device and receiving media from the user device for delivery via the display device based on a detected motion of the user device to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 2:
Lamont teaches:
The mobile advertising system of claim 1, wherein the media is a video segment (Lamont: ¶ [0100] “According to one specific embodiment, an end-user 906 may (e.g., at anytime during the event) receive personalized data (i.e., data generated by an advertising module), which may include a photo, a video, audio, or any combination thereof. More specifically, for example, the end-user 906 may receive a photo of a performer (e.g., their favorite player, a team photo, or a musical rock star), and/or a photo of the user and the performer together, thus personalizing an experience for the end-user.”).

With respect to Claim 3:
Lamont teaches:
The mobile advertising system of claim 2, wherein a length of the video segment is based at least in part on a change in the scene (i.e. “special moment” signifies a change in the scene) (Lamont: ¶ [0100] “As a more specific example, the photo may include a photo and/or a video of a "special moment" such as, an end-user's favorite player scoring a goal, touchdown, getting a base hit, or a musician doing something noteworthy that the end-user wants memorialized (e.g., singing of their favorite song, a certain costume was worn, special effects background that resonated to them, etc.). The end-user may receive the "special moment' as a photo, signed by their favorite performer, a video, an audio file, or any combination thereof. Further, the photo may include a validation of attendance (e.g., date, time of specific moment, GPS coordinate(s) of that moment of that event) defined on the memento received by the end user.”).

Claim 4 is canceled.

With respect to Claim 5:
Lamont does not explicitly disclose the mobile advertisement system of claim 1, wherein the camera and the display face a rear of the automobile, such that a vehicle behind the automobile can view the image shown on the display device.
However, Zenoff further discloses wherein the camera and the display face a rear of the automobile, such that a vehicle behind the automobile can view the image shown on the display device (Zenoff: Col. 9 Lines 16-18 “The screen can be a screen that attaches to a back of a motorcycle or helmet, attach to a back of a bicycle, scooter, and their associated helmets.” Furthermore, as cited in Col. 14 Lines 33-38 “In some examples, the display device can project the media on a surface of a body of a vehicle. For example, the display device projects the media on a back panel of a truck. As another example, the display device displays or projects the media on a window of a vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s camera and the display face a rear of the automobile, such that a vehicle behind the automobile can view the image shown on the display to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 6:
Lamont does not explicitly disclose the mobile advertising system of claim 1, wherein the at least one sensor is an accelerometer.
However, Zenoff further discloses wherein the at least one sensor is an accelerometer (Zenoff: Col. 14 Lines 15-17 “The display device 2901 can include an accelerometer to detect motion and a geolocation unit (e.g., GPS) to determine speed.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s sensor is an accelerometer to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 7:
Lamont does not explicitly disclose the mobile advertising system of claim 1, wherein the user device calculates a display time for each image in the at least one image shown on the display device in the direction.
However, Zenoff further discloses wherein the user device calculates a display time for each image in the at least one image shown on the display device in the direction (i.e. automatically determining a time interval of interest for when the advertisement is shown) (Zenoff: Col. 22 Lines 56-64 “A time interval of interest 320 can be selected on the time sequence 305. One or more contexts can be selected, such as contexts 325. It will be understood that these are exemplary selections, and any combination of parameters can be selected. The selection can be made, for example, through the user interface 140, the input API 180, and/or the output API 185. In some embodiments, the selection is made algorithmically and/or automatically.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s calculating a display time for each image in the at least one image shown on the display in the direction to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

With respect to Claim 8:
Lamont teaches:
The mobile advertising system of claim 1, wherein the user device sends at least one image to the display device further based at least in part on a time of day (Lamont: ¶ [0040] “It is noted that a business may determine criteria related to advertisement of its data. For example, an advertiser (i.e., a business) may determine that it wants its data transmitted within a certain geographical area, during certain time periods (e.g., time of days, days of the week, days of the month, during holidays, etc.). More specifically, for example, a business may decide that it wants its data to be transmitted between highway mile marker 10 thru 100 on a specified route, certain geographic areas defined by certain GPS coordinates, and/or a location in a specified mile radius.”).

With respect to Claim 9:
Lamont teaches:
The mobile advertising system of claim 1, wherein the at least one image comprises a quick response (QR) code (i.e. advertising medium includes qr code) (Lamont: ¶ [0046] “A third mode of relevant data retrieval can include a barcode or picture scan in act 205. In this method, the user may take a picture of an object in act 211. Such a picture may include a linear barcode, such as a Universal Product Code ("UPC") symbol, a matrix barcode, such as a QR code, or any other object. The picture may even include a car, package, commercial product, or some other object about which the user is interested in receiving further information or relevant data from or about. In act 216, a software application on the user communication device, at a server (e.g., as accessible through a browser or dedicated application), or distributed application may process and decode the picture.”).

With respect to Claim 10:
Lamont teaches:
The mobile advertising system of claim 1, wherein the at least one image comprises a uniform resource locator (URL) (i.e. advertising medium includes url) (Lamont: ¶ [0035] “In some embodiments, a user may selectively or optionally receive data from a compatible advertising medium equipped with an advertising module 108. Data may include, but is not limited to, advertisements, coupons, promotions and offers, loyalty rewards, contests, gaming, links to URL websites,”).

With respect to Claim 11:
Lamont teaches:
The mobile advertising system of claim 1, wherein the at least one image comprises a discount code (Lamont: ¶ [0029] “Further, consumers may gain additional benefits of promotions, awards, discounts, cash, etc. as well, where data is streamed effortlessly and simplistically to the consumers meeting their own set of preset criteria for relevant benefits.” Furthermore, as cited in ¶ [0046] “A third mode of relevant data retrieval can include a barcode or picture scan in act 205. In this method, the user may take a picture of an object in act 211. Such a picture may include a linear barcode, such as a Universal Product Code ("UPC") symbol, a matrix barcode, such as a QR code, or any other object.”).

With respect to Claim 12:
Lamont teaches:
The mobile advertising system of claim 1, wherein a remuneration is associated with each image of the at least one image (i.e. users may scan code in order to receive additional benefits like a discount) (Lamont: ¶ [0029] “Further, consumers may gain additional benefits of promotions, awards, discounts, cash, etc. as well, where data is streamed effortlessly and simplistically to the consumers meeting their own set of preset criteria for relevant benefits.” Furthermore, as cited in ¶ [0046] “A third mode of relevant data retrieval can include a barcode or picture scan in act 205. In this method, the user may take a picture of an object in act 211. Such a picture may include a linear barcode, such as a Universal Product Code ("UPC") symbol, a matrix barcode, such as a QR code, or any other object.”).

With respect to Claim 13:
Lamont does not explicitly disclose the mobile advertisement system of claim 1, wherein a list of images is preprogrammed into the device to be shown on the display device.
However, Zenoff further discloses wherein a list of images is preprogrammed into the device to be shown on the display device (i.e. advertisements are displayed according to schedule which is stored in computer memory) (Zenoff: Col. 12 Lines 33-38 “The method can include receiving the display and/or location preference or schedule from the user. The display and/or location preference or schedule can be stored in the computer memory. The display and/or location preference or schedule can be received from a mobile electronic device of the user.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Zenoff’s list of images is preprogrammed into the device to be shown on the display to Lamont’s sending an image to the display of a vehicle based on the geolocation of the device, the determined motion of the device, and the scene in the direction. One of ordinary skill in the art would have been motivated to do so in order to “allow for instantaneous customizable self-expression” (Zenoff: Col. 2 Lines 56-57) and also “allow third party applications or software to utilize the analysis engine 100 and display information received from the analysis engine 100 in their own user interface” (Zenoff: Col. 21 Lines 54-57).

Response to Arguments
Applicant’s arguments see page 5 of the Remarks disclosed, filed on 05/05/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-13 have been considered and are persuasive. The Applicant asserts “The claims are rejected under 35 U.S.C. §101 for being directed to non-statutory subject matter. Independent claim 1 has been amended to integrate the elements of the system to set-forth a practical application as suggested by the Examiner. Accordingly, Applicant believes that the claims in their current condition are directed to statutory subject-matter and requests that the rejection be withdrawn.” The Examiner agrees and would also like to note that the claims, as of the amendments filed on 05/05/2022, recite – “a first device comprising a user device with a geolocation sensor capable of determining a geolocation of the device operable to receive satellite signals via a communication tower; and at least one sensor, coupled to the user device, for determining at least a motion of the user device; a camera in communication with the user device, wherein the camera is operable to capture and transmit a scene including a mountable second device scene for analysis to the user device; a mountable second device comprising a display device with a flexible OLED screen, in communication with the user device configured to receive media from the user device for delivery via the display device, wherein the media is selected based on (1) a relationship between a location of the user device determined from the geolocation, (2) a detected motion of the user device, and (3) an analysis of a transmitted scene received from the camera, display the received media on the display device, wherein the mountable second device is affixed to a vehicle surface. Independent Claim 1 recites limitations that integrate the claims into a practical application because the limitations provide “Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a)” (i.e. transmitting media according to real-time information associated with location, motion, and image, wherein the media is transmitted to a flexible OLED display device affixed to a vehicle) and they are “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo”. Therefore, claims 1-3 and 5-13 are patent eligible and overcome the 35 U.S.C. § 101 rejection.
Applicant’s arguments see pages 4-5 of the Remarks disclosed, filed on 05/05/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-13 over Lamont in view of Zenoff have been considered but are not persuasive. The Applicant asserts “However, neither Lamont nor Zenoff teach or suggest using two devices (a user device and a display device) in wireless communication with one another where the media delivered is a function of location, speed, and image analysis as claimed by Applicant.” The Examiner respectfully disagrees. Examiner would like to refer Applicant to Col. 11 Lines 39-42 of the Zenoff reference; “The display can be formed of a light emitting diode (LED), such as an organic LED (OLED). The controller can include a printed circuit board (PCB) that can be flexible.” Furthermore, as cited in Col. 39 Lines 4-8 “The case has an OLED and/or flexible OLED. The display device communicates with the mobile device. In one embodiment the display devices are simple screens expressing photos, images, words just like those displayed on a display device.” Furthermore, as cited in Col. 16 Lines 50-53 “The display member can be a display screen, as described above or elsewhere herein. The display member can be curvilinear or flexible. For example, the display member can be a visual curvilinear display.” This clearly discloses a mountable second device comprising a display device with a flexible OLED screen, in communication with the user device. The Examiner would like to refer the Applicant to refer the Applicant to Col. 14 Lines 4-17 of the Zenoff reference; “Media may be displayed or projected by the display device when the vehicle 2902 is travelling at or below a given threshold speed, such as less the 30 miles per hour (MPH), when the vehicle 2902 has stopped or approaching a speed of O MPH, or when the vehicle 2902 is decelerating. The display device 2901 may detect the speed or acceleration or deceleration of the vehicle 2902 as a trigger event to present or hide media, or change media. For example, media may be presented when deceleration of the vehicle 2902 is detected. This can permit the display device 2901 from not distracting other drivers. The display device 2901 can include an accelerometer to detect motion and a geolocation unit (e.g., GPS) to determine speed.” It is clear from the disclosure above, that the Zenoff reference teaches receive media from the user device for delivery via the display device, wherein the media is selected based on (2) a detected motion of the user device. Therefore, the rejection(s) of claim(s) 1-13 under 35 U.S.C. § 103(a) is provided above with updated citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
June 4, 2022